Citation Nr: 0211613	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to March 
1954.  This matter comes to the Board of Veterans' Appeals 
(the Board) on appeal of an October 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for asthma.  The 
veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
January 2001, at which time the Board found that new and 
material evidence had been submitted and reopened the claim 
for service connection for asthma.  The Board then remanded 
the appeal to the RO for additional development, including 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The RO 
has completed the requested development to the extent 
possible and returned the appeal to the Board for further 
consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
asthma existed prior to his entry into active service.  

2.  The preponderance of the probative evidence shows that 
the veteran's asthma did not undergo an increase in severity 
during service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
asthma.  In essence, he contends that he did not have asthma 
prior to entering service and that the disorder was first 
diagnosed while in service.

In the interest of clarity, the Board will initially discuss 
whether this case has been appropriately developed for 
appellate purposes.  The Board will then briefly  review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue on 
appeal.  Although all of the evidence in the claims file may 
not be specifically cited in the Board's decision, the Board 
has reviewed and considered all of the relevant evidence in 
the claims file in reaching its conclusions.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are thus 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in an October 1998 notice by informing 
him that in order to reopen his claim he had to submit 
medical evidence showing that the asthma was caused or made 
worse during military service, including medical evidence of 
treatment since service.  In the March 1999 statement of the 
case and a March 2000 supplemental statement of the case the 
RO informed the veteran of the regulatory requirements for 
establishing service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

In its January 2001 remand, the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his appeal.  The Board's 
remand specifically referenced the VCAA.

Following the January 2001 remand, in a March 2001 notice the 
RO informed the veteran of the provisions of the VCAA, 
including the information and evidence that he was required 
to provide and the evidence that VA would obtain on his 
behalf.  The RO informed him of the evidence required to 
establish service connection for asthma and specifically 
instructed him to provide information on the treatment that 
he had received for asthma prior to, during, and since 
service.  The RO instructed him to provide the medical 
treatment records from J.F., M.D., or to complete an 
authorization for the release of medical records for that 
physician so that the RO could obtain the records of 
treatment on his behalf.  The veteran did not respond to the 
March 2001 notice, and in August 2001 the RO again instructed 
the veteran to provide the information and evidence requested 
in the March 2001 notice.  The veteran did not respond, and 
in September 2001 the RO again informed him of the necessity 
of providing the information and evidence requested in March 
2001.  The veteran did not respond to any of the notices from 
the RO.

The RO provided the veteran an additional supplemental 
statement of the case in April 2002 that included the August 
2001 revisions to 38 C.F.R. § 3.159, the regulation defining 
VA's duty to notify the veteran of the evidence needed to 
substantiate his claim and to assist him in obtaining that 
evidence.  The veteran's representative has reviewed the 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records and 
his VA treatment records, and the veteran has submitted 
statements from a private physician and a pharmacist.  The 
veteran presented hearing testimony before the RO Hearing 
Officer in December 1999.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument.  The RO provided the veteran a VA medical 
examination in November 2001, which included a medical 
opinion regarding the etiology of his asthma.  

As will be shown below, the Board has found that the opinion 
provided as a result of the November 2001 examination is not 
probative of whether the veteran's asthma was aggravated 
during service.  The veteran has been asked to provide 
information regarding his medical treatment since service on 
multiple occasions, and failed to provide the requested 
information.  Given the absence of medical evidence 
documenting any complaints or clinical findings pertaining to 
asthma from 1954 to 1996, any current medical opinion 
regarding aggravation could not be based on the review of 
contemporaneous, objective medical evidence.

A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that an 
additional medical examination or opinion is not required 
prior to considering the substantive merits of the veteran's 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claims 
and that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Presumption of soundness/aggravation

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein. When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of
the matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. 5107; 38 
C.F.R. 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).  In determining whether service connection is 
warranted, therefore the Board must evaluate the credibility 
and probative value of the evidence.  See Evans v. West, 12 
Vet. App. 22 (1998).  


Analysis

The veteran, in substance, contends that he currently has 
asthma which began during his Korean War era military 
service.  In support of his claim, he cites a statement from 
J.F., M.D. which in essence indicates that the veteran has 
been treated continuously for asthma since 1952.  He also 
refers to the report of a November 2001 fee basis VA 
examination in which the examiner characterized the veteran's 
asthma as "service connected".  [See the August 19, 2002 
Appellant's Brief submitted to the Board by the veteran's 
very able representative.]
 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to Hickson element (1), VA treatment records 
disclose that the veteran has received ongoing treatment for 
asthma since at least June 1996.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  
There is also medical nexus evidence of record in the form of 
the November 2001 fee basis examination, which arguably 
satisfies Hickson element (3).  However, after a careful 
review of all of the evidence, and taking into account the 
evidence which the veteran has pointed to in support of his 
claim, for reasons that will be explained below the Board 
finds that the asthma existed prior to the veteran's entrance 
into service and was not aggravated during service.  Hickson 
element (2) has not been met and the veteran's claim fails on 
that basis.

As discussed above, the law presumes that an individual is in 
sound condition when accepted into military service.  See 
38 U.S.C.A. § 1111.  The report of the veteran's examination 
on entry into service makes no reference to any respiratory 
disorder, based on examination findings or by history.  The 
available service medical records, which are rather limited, 
disclose that on entering service on December 12, 1952 the 
veteran signed a statement certifying that he had no history 
of certain medical problems, including asthma.   The veteran 
is, therefore, entitled to the presumption of soundness on 
entering service.  38 C.F.R. § 3.304(b).

As noted above, the statutory presumption of soundness on 
enlistment may be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
enrollment.  In this case, the veteran's service medical 
records indicate that approximately two weeks after he 
entered service he was hospitalized for treatment of acute 
bronchitis.  The report of a March 1954 Board of Medical 
Survey indicates that the veteran was hospitalized in January 
1954 with a diagnosis of perennial asthma, allergen unknown.  
He then reported having had bronchial asthma all of his life, 
particularly during winter months.  The physician conducting 
the medical survey referenced entries in the veteran's health 
record showing that he had been treated as an outpatient for 
shortness of breath and chest pain on several occasions prior 
to the January 1954 hospitalization, when his symptoms became 
more frequent and severe with the onset of cold weather.  

According to the Medical Survey report, the veteran had a 
long-standing history of bronchial asthma.  He first had 
asthma at the age of five years and was frequently under 
medical care up until the time of his enlistment.  The Board 
of Medical Survey found that the veteran did not meet the 
standards for enlistment and that he was unfit for further 
service due to asthma.  The Board of Medical Survey also 
found that the disorder had existed prior to the veteran's 
entry into service and had not been aggravated during 
service.  

The finding of the Board of Medical Survey that the asthma 
existed prior to the veteran's entrance into service is 
highly probative, in that it was a medical finding made 
contemporaneous to service.  See Harris v. West, 11 Vet. App. 
456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  

The veteran has also submitted a statement written on a 
prescription form from J.F., M.D., in which Dr. F. stated 
"above patient has had bronchial asthma under treatment since 
1952."  No specific basis was stated for that finding.  The 
Board notes that the veteran entered military service on 
December 12, 1952 and was not treated for asthma, as such, in 
1952, although he was treated for acute bronchitis on 
December 31, 1952.  To the extent that the Board can make 
sense out of this statement, it appears to stand for the 
proposition that the veteran was treated for asthma before he 
entered service in late 1952.  For reasons stated immediately 
below, however, the Board discounts Dr. F.'s statement.    

In March 2001, the RO instructed the veteran to provide 
records of treatment from Dr. F.  The veteran did not provide 
any records or any further information.  However, during the 
December 1999 hearing the veteran testified that he had been 
treated by Dr. F. only for the previous two years.  He also 
testified that Dr. F. had taken over the practice of the 
veteran's former physician, whom he began seeing in 1967.  

Because Dr. F. did not begin treating the veteran until 
approximately 1997, and apparently did not have access to 
medical records dated prior to 1967, Dr. F.'s statement that 
the veteran had been under treatment since 1952 was evidently 
based exclusively on the veteran's reported history.  The 
fact that the veteran's history was recorded by Dr. F. does 
not transform it into a competent medical opinion as to the 
date of onset of asthma.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

Similarly, the November 2001 examining physician described 
the veteran's asthma as being "service connected".  However, 
no specific basis was stated for that conclusion, and the 
examiner's statement appears to have been based on the 
veteran's own statement to the effect that his asthma began 
during service.  The Board discounts the examiner's 
conclusion.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].   

Evidence which indicates that the veteran was in sound 
condition on enlistment in essence boils down to the 
veteran's own statements to that effect, including the 
veteran's self report on entering service that he had no 
history of certain medical problems, including asthma.  The 
veteran later contradicted that statement by reporting to 
service medical personnel that he had had asthma since age 5.  
The veteran's December 1999 hearing testimony included a 
denial of having had asthma prior to entering service.  That 
assertion, made more than 45 years after the veteran was 
separated from service, is less probative than his 
contemporaneous report that he had had asthma since 
childhood, and had been treated for the disorder until he 
enlisted into service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) [the Board is not 
required to accept the veteran's uncorroborated testimony 
that is in conflict with service medical records]. 

After considering the evidence for and against a finding that 
the asthma existed prior to service, the Board finds that the 
determination made by the Board of Medical Survey outweighs 
the veteran's statements to the contrary.  The Board has 
determined, therefore, that the evidence clearly and 
unmistakably shows that the veteran's asthma existed prior to 
service, and that the presumption of soundness has been 
rebutted.  Vanerson v. West, 12 Vet. App. 254 (1999).

Having found that asthma pre-existed service, a finding of 
service connection is dependent on whether the pre-existing 
disorder was aggravated during service.  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green, 1 Vet. App. at 323.  
Aggravation will not be shown unless the evidence establishes 
an increase in the severity of the underlying disorder.  
Davis, 276 F.3d at 1345; 38 C.F.R. § 3.306(a).

The RO provided the veteran a VA medical examination in 
November 2001.  The examiner did not make any reference to 
the findings of the 1954 Board of Medical Survey.  The 
examiner noted that the veteran had received treatment for 
asthma since service, which was apparently based on the 
veteran's report, in that no treatment prior to June 1996 is 
documented in the claims file.  Following the examination the 
examiner provided the opinion that the veteran's asthma was 
"service-connected."  The examiner did not provide any 
further explanation of that assessment, or provide any 
rationale for the opinion.  Because the examiner's opinion 
was apparently based on the veteran's reported history, 
without consideration of highly probative evidence contained 
in the claims file, and is not supported by any rationale, 
the Board finds that the opinion of the VA examiner is not 
probative.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of a physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  The examining physician's statement is not 
probative of whether the veteran's asthma underwent an 
increase in severity during or due to service.
  
The veteran also submitted a May 1999 statement from a 
pharmacist in which the pharmacist stated that the veteran 
had obtained from him medication for the treatment of asthma 
from 1968 to 1990.  That statement is not probative of 
whether the asthma underwent an increase in severity during, 
or due to, his service from 1952 to 1954.

The evidence against a finding that the asthma underwent an 
increase in severity during service includes the 
determination by the Board of Medical Survey that the 
disorder had not been aggravated during service.  Because 
that determination was a medical finding based on review of 
the veteran's service medical records and examination of the 
veteran and was contemporaneous to service, it is highly 
probative.

The evidence against aggravation also includes the absence of 
any medical documentation regarding the veteran's asthma for 
at least 40 years following his separation from service.  The 
veteran was asked to provide information regarding his 
medical treatment since service, but he did not provide the 
requested information.  He initially claimed entitlement to 
VA compensation benefits for asthma in April 1954, at which 
time the only medical treatment he reported consisted of the 
treatment provided in service.  He again claimed entitlement 
to compensation benefits in June 1998, and did not list any 
medical care providers who had treated him for asthma since 
service.

The absence of evidence of complaint or treatment for the 
claimed disorder for many years following service constitutes 
clear and convincing evidence that the disorder was not 
aggravated by service.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
finds that the preponderance of the probative evidence shows 
that the asthma did not undergo an increase in disability 
during service, and the presumption of aggravation is not 
applicable.  See Townsend v. Derwinski, 1 Vet. App. 408, 410 
(1991).  

The Board has no reason to doubt that the veteran's asthma 
may have flared up during service.  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Based on the 
report of the Board of Medical Survey, as well as the dearth 
of medical evidence for decades after service, the Board 
concludes that evidence has not been presented which supports 
the proposition that the underlying asthma condition worsened 
due to service. 

In conclusion, the Board has determined that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for asthma.  The benefit sought on 
appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for asthma is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

